PER CURIAM.
Robert Gibson seeks certiorari relief from an order of the circuit court, in its appellate capacity, dismissing as untimely his appeal of an order of the county court, entering final judgment in favor of the respondents in their action against him. On learning of the grounds for the petition, respondents’ counsel promptly investigated and promptly conceded that respondents’ motion to dismiss had been based on erroneous information his staff had received from the county court as to the date petitioner filed his notice of appeal, and that, in actuality, petitioner’s appeal was timely filed.
We commend respondents’ counsel for his prompt concession and grant the petition. The order dismissing petitioner’s appeal is quashed and the circuit court is directed on remand to reinstate petitioner’s appeal.
FARMER, KLEIN and SHAHOOD, JJ., concur.